Van Brunt, P. J. (dissenting):
I think the judgment in this case should be affirmed. There was no evidence of any negligence upon the part of the employee of the city. It cannot be possible that every time an ashman moves hi£ *288cart from house to house in the middle of the block, he must search in and around his vehicle and horse to make sure that there is no one standing near who will be knocked down and injured the moment his horse raises his foot; and it is because the driver did not do this that it is held that he was guilty of negligence.
Judgment reversed, new trial ordered, costs to appellant to abide event.